Citation Nr: 1223029	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  99-22 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right upper extremity. 

3.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision that denied service connection for PTSD.  The Veteran timely appealed.  In November 1999, the Veteran testified during a hearing before RO personnel. 

In September 2002, the Board undertook additional development of the claim pursuant to the provisions of 38 C.F.R. § 19.9 (2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 were invalidated.  Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in November 2003, the Board remanded the matter to the RO or VA's Appeals Management Center (AMC) for initial consideration of the recently developed evidence and further action.  In an August 2005 decision, the Board denied service connection for PTSD. 

The Veteran appealed the August 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2006 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board. 

In December 2007, the Board again remanded the matter, consistent with the Court's order. 

These matters also come to the Board on appeal from RO rating decisions in May 2008 and in November 2009 that, in pertinent part, granted service connection for peripheral neuropathy of the upper and lower extremities, each evaluated as 10 percent disabling effective August 2006.  The Veteran timely appealed for higher disability ratings. 

All issues in this case were before the Board in February 2011, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran does not have PTSD that is related to active duty.

2.  Peripheral neuropathy of the right upper extremity is characterized by symptoms and objective manifestations that are mild in degree.

3.  Peripheral neuropathy of the left upper extremity is characterized by symptoms and objective manifestations that are mild in degree.

4.  Peripheral neuropathy of the right lower extremity is characterized by mild to moderate neuropathy affecting the deep peroneal and sural nerves.

5.  Peripheral neuropathy of the left lower extremity is characterized by mild to moderate neuropathy affecting the deep peroneal and sural nerves.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2011).

2.  The criteria for a rating in excess of 10 percent for the peripheral neuropathy of the right upper extremity are not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8615 (2011). 

3.  The criteria for a rating in excess of 10 percent for the peripheral neuropathy of the left upper extremity are not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8615 (2011).

4.  The criteria for a rating in excess of 10 percent for the peripheral neuropathy of the right lower extremity are not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8523, 8527 (2011).

5.  The criteria for a rating in excess of 10 percent for the peripheral neuropathy of the left lower extremity are not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8523, 8527 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his peripheral neuropathy of the upper and lower extremities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim of service connection for peripheral neuropathy of the upper and lower extremities was granted and an initial rating was assigned in the May 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the Veteran's claim for service connection for PTSD, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, April 2004 and January 2008 letters, sent following the initial October 1997 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the January 2008 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

The Board notes that, while the April 2004 and January 2008 letters were issued after the initial October 1997 rating decision denying service connection for PTSD, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the most recent January 2008 letter was issued, the Veteran's claim was readjudicated in the June 2008, February 2010, and April 2012 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  In this regard, the Board is in receipt of records from Dr. Bailey for 2006 and from University of Texas Southwestern Medical Center, as the Veteran requested.  The Veteran has also been afforded VA examinations March 2008, February 2009, and May 2011 to determine the nature and severity of his peripheral neuropathy, and was afforded VA examinations in May 2001, July 2001, January 2005, April 2008 and April 2011 to determine the etiology of his PTSD and whether he in fact suffers from that disorder.  The Board finds these examinations to be adequate in order to evaluate the Veteran's disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant legal criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating and service connection claims and no further examination is necessary. 

The Board notes that the Veteran's claims were remanded in December 2007 and February 2011 in order to afford him appropriate VCAA notice and afford him VA examinations with opinions.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

During the pendency of the appeal, the criteria for entitlement to service connection for PTSD have been revised.  VA recently amended its regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).   
The amendments, which took effect July 13, 2010, state that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The Veteran contends that his experiences in service, including experiences that induced fear of hostile military activity, have caused his current PTSD.  The Veteran lists the following events as his stressors: while stationed in Tuy Hoa, observing five crew members burn after an aircraft blew up on landing; having his compound go on red alert one evening and having to leave the barracks for his worksite; watching his friend get stabbed in the barracks; "the EM club was fragged after a fight between the rangers and some infantry troops" one evening; a drunk unit member shot up the barracks with an M-16; and two men who took over his position were killed.  He contends that ever since service, he has experienced recurring nightmares and memories of these events, causing his PTSD.

At the outset, the Board notes that the Veteran is already in receipt of service connection for a "mood disorder, claimed as anxiety, depression and stress," rated as 30 percent disabling.  Thus, the Board finds that the Veteran is already compensated for those psychiatric disabilities and they are not on appeal at this time.

Service treatment records do not reflect the presence of a chronic psychiatric disability.  The Veteran served in the Republic of Vietnam from October 1970 to October 1971 and his military occupational specialty was radio message router.  There is no indication, through medals or awards, that the Veteran participated in combat.

Private treatment records reflect that in August 1996, the Veteran was diagnosed with subclinical PTSD. In the report, the Veteran was assessed to have developed survivor's guilt over the men who were killed who were in the position he was supposed to have been manning.  Mental status examination revealed that he had occasional nightmares and would occasionally startle easily.  He had occasional short term memory loss.  He had recurrent and intrusive memories of the Chinook helicopter explosion and the men who died while guarding the perimeter.  These thoughts were triggered by watching war movies or talking about Vietnam.  Otherwise, his mental functioning was normal.  He had a little guilt about his actions in the military.  

Private treatment records reflect that in January 1998, the Veteran was diagnosed with mild PTSD.  His service stressors were once again reiterated.  No other basis for that diagnosis was listed.   In February 1998, a psychiatrist diagnosed the Veteran with chronic and moderate PTSD. The Veteran reported instances while in Vietnam, stating that he had minimum contact with enemy troops or direct contact engagements.  However, he did have notable experiences that contributed to residual recurrent memories, including a tragic helicopter accident that killed four to five crewmembers, two peers whose throats were cut while on guard duty, and instances where a man was hurt by a grenade and another soldier went berserk and continually shot an M-16 rifle around the camp.  After 30 years, he still remembered these instances and harbored survivor's guilt.  He stated he tried to get along with everyone around him and had a good relationship with his wife and son.  His most noteworthy symptom was having nightmares related to his experiences and having disturbing memories when watching Vietnam movies.  His memories and bad dreams were assessed as moderate, with viable and occasional disruption to his general level of functioning. 

The Board notes that there was stressor development through the Center for Unit Records Research in January 2001.  The Veteran's statement of a Chinhook helicopter crash could not be verified, but the report of a UH-1H helicopter crash in July 1971 from the 608th Transportation Co., which was a subordinate of the Veteran's battalion, was noted.  However, there were no casualties reported and the helicopter itself was not damaged.  None of the other stressors could be verified. 

On May 2001 VA examination, the Veteran reported that it was hard to sleep at night and he would dream and have night sweats.  Psychological testing on the MMPI scale was of questionable validity possibly due to inconsistent performance on behalf of the Veteran.  Mississippi Scale testing resulted in a low score of 95, below the generally accepted cut off score of 107 for the presence of PTSD. Traumatic symptom inventory did not reflect any PTSD symptoms at an appreciably significant clinical level.  Testing was positive for a severe personality disorder.  The examiner noted that the majority of the Veteran's complaints were more physically motivated/medically based than psychiatrically based.  It was further noted that there did not appear to be a stressor evidenced through psycho diagnostic testing or mental status evaluation.  The diagnoses included personality disorder not otherwise specified with prominent schizoid traits.  The examiner concluded that there was no sound basis for a PTSD diagnosis based upon the clinical opinion and diagnostic evaluation. 

On July 2001 VA examination, the Veteran reported that he suffered intermittently in the past from anxiety symptoms related to his service in Vietnam, consisting of subjective symptoms of uneasiness, arousal, and fear.  He had been seeing a psychologist for one year for those symptoms.  He denied any other significant psychological history.  Mental status examination showed a restricted affect and some sadness.  He felt sad about his situation but could find joy.  He had some mild vegetative symptoms, including decreased sleep and concentration, as well as loss of memory, energy, and libido.  He did not show anxiety, even when speaking in detail about his service experiences and trauma.   His wife stated that he had symptoms of being easily startled in his sleep.  In the 1970s, he would sometimes wander at night and was easily distractible.  She denied any previous panic or anxiety attacks.  The examiner diagnosed the Veteran with possible PTSD, mild, resolved, and probable schizoid personality traits.  It was felt that the Veteran may have had a very mild form of PTSD in the past, but the majority of his symptoms at present seem to be the result of his personality style and his social circumstances.  His schizoid personality was believed to have predated his military service and leaved him more vulnerable to stress.

On January 2005 VA examination, the Veteran reported that after he saw the men dead from the helicopter crash in Vietnam, he had thought of the men and their families for a number of days but that there were no long term effects.  He tended to avoid crowds and fireworks.  He had occasional nightmares but they were not a re-experiencing of the events that occurred in Vietnam.  He had recent memory loss problems that the examiner felt were not related to his previous military service due to the recent onset.  Mental status examination did not support the presence of PTSD but rather showed schizoid and avoidant traits.  In addition, the Veteran was administered a variety of tests to determine the presence of PTSD. That testing strongly indicated that PTSD was not present.  Thus, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD. The examiner explained that the reported stressors did not have sufficient psychological impact to render a diagnosis of PTSD and the Veteran's own report of symptoms did not meet the diagnostic criteria for PTSD.  The examiner further clarified that the Veteran showed evidence of a personality disorder associated with anxiety and depression.  The nature of the personality disorder most likely existed prior to entry into service and was not related to service.  The diagnoses included personality disorder not otherwise specified, schizoid and avoidant features. 

In January 2008, the Veteran's spouse submitted a statement that prior to entering service, the Veteran was easy-going and very personable.  Following separation from service and over the past 35 years, he had trouble concentrating on work around the house, he was easily angered over trivial things, he had trouble sleeping, and recently had trouble with his memory.  Shortly after leaving service, he would sleep walk into furniture due to nightmares.  Once she woke up to him choking her.  He had withdrawn socially and did not like to be around any sort of crowds.  In January 2008, the Veteran also submitted a statement that he suffered from a sleep disorder that he believed was related to his experiences in Vietnam.

On April 2008 VA examination, the Veteran and his wife reported that following separation from service, the Veteran became socially isolated.  He would talk to his wife with his eyes closed and would be upset if she socialized with others.  Thus, they both became withdrawn and socially isolated.  He first sought psychiatric help when his supervisor ordered him to do so due to social isolation in the early 2000s.  Psychological testing showed that he had chronic severe anxiety as evidenced by restlessness, fatigue, insomnia, feeling on edge, bad daydreams, and fears of loss.  He had moderate panic symptoms.  He had severed depression as evidenced by severe indecision, health worries, excessive eating, and loss of motivation.  He had moderate frustration and mild suicidal ideation.  He reported trouble sleeping at night.  He stated that sirens bothered him.  He would kick and jerk in his sleep.  He felt tense in his job and would get angry over little things.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD on two grounds.  First, it did not appear that the stressors indicated had had a sufficient psychological impact to create that disorder.  Secondly, his own symptoms report indicated that he did not meet the diagnostic criterion for a diagnosis of PTSD, despite whether the stressors were sufficient.  There was evidence of a personality disorder with associated anxiety and depression.  The anxiety was likely generated largely by interaction with others and perfectionism.  There were insufficient symptoms to diagnose anxiety and depression separately.  The diagnosis was personality disorder, not otherwise specified, schizoid and avoidant features.  The Veteran was also diagnosed with a mood disorder that was likely due to the events experienced in service and due to his diabetes.  

VA treatment records reflect that in September 2008, the Veteran reported sleeping better but still having nightmares.  His computerized problem list showed diagnoses of mood disorder, panic disorder, depressive disorder, and PTSD.  In April 2008, the Veteran was found to test positive for a diagnosis of PTSD, showing symptoms of exposure to a traumatic event, a response of intense fear, recurrent and intrusive distressing recollections and dreams of the event, as well as intense psychological distress at exposure to cues.  He had persistent avoidance of stimuli, thoughts, feeling, places, and activities related to the event.  He had an inability to recall important aspects of the trauma.  He had a feeling detachment from others.  There were persistent symptoms of increased arousal manifested by difficulty falling asleep, irritability, difficulty concentrating, and an exaggerated startle response.  The same diagnosis was provided in 2008 and in 2009.  In October 2009, the Veteran reported having a stable mood on Celexa.  He was able to control his anger.  He had poor, interrupted sleep.  He had nightmares about his Vietnam experiences about two to three times per month.  He kept busy taking trips and working the yard.  His continuing diagnosis was PTSD and depression, not otherwise specified.

On April 2011 VA examination, the Veteran reported that while in service, he did not have any direct combat experiences, however, he knew of people who had been killed and has seen the dead bodies of men who died in a helicopter crash.  He stated that following separation from service, his general personality and interpersonal relationships changed in that he became much less social, less animated, and appeared distracted and withdrawn.  He also appeared uncomfortable in social situations, though he was able to secure employment until he retired in 2008.  He began to avoid people because of interpersonal friction.  He began to feel aggravated, frustrated, and irritable.  He initiated treatment in 2006 due to having nightmares, fatigue, and feeling forgetful.  He had also become more argumentative and "rowdy."  His wife agreed that after he returned from service, he was more emotionally and socially withdrawn and had long period of intense preoccupation.  He had symptoms of trauma such as nightmares, exaggerated startle response, autonomic hyperactivity, intrusive memories, nightmares, and other recollections.  After conducting mental status examination and reviewing the previous VA examination and VA treatment records evidencing various psychiatric diagnoses and psychiatric testing, the examiner felt that there was evidence of a mental disorder that had been persistent.  However, his history and current symptomatology were not consistent with PTSD, except the existence of possible emotional numbness and social isolation.  However, those symptoms could also be the result of a mood disorder or consequences of a personality disorder with avoidant traits.  It was not possible to say that it was more likely than not that those symptoms were the result of PTSD and therefore the examiner could not conclude that he met the criteria for a diagnosis of PTSD.  Rather, he met the criteria for a diagnosis of depressive disorder, anxiety disorder, and a personality disorder.  Although it was apparent that the Veteran's personality changed following separation from service, this alteration could have been due to the development of a depressive disorder or to personality factors. 

In this case, the Board finds that the competent and probative evidence of record is against a finding that the Veteran has a diagnosis of PTSD that comports with the criteria set out under DSM-IV.  

An evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places the greatest probative weight on the VA examinations finding that the Veteran did not meet the criteria for a diagnosis of PTSD, rather than on the August 1996, January 1998, and February 1998 diagnoses of subclinical PTSD, mild PTSD, and chronic moderate PTSD, and the VA psychiatric treatment records dated in from 2008 to 2009 that demonstrate an ongoing diagnoses of PTSD.  First, the Board finds that all five VA examinations contain clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the VA examiners' in this case conducted thorough psychological testing and mental status examination when concluding that the Veteran's psychiatric history and symptom presentation simply did not meet the criterion for a diagnosis of PTSD, but rather resulted in diagnoses of a personality disorder and/or a mood disorder with anxiety and depression.  The Board finds it to be highly significant and probative that all VA examiners' were in agreement in this respect, and that each examiner came to such determination after conducting the necessary psychiatric testing.  The examiners' were in agreement that the Veteran's reported stressors were not of an adequate severity to result in a diagnosis of PTSD and, importantly, his reactions to the stressors following service and during the course of the appeal had not resulted in symptoms that met the necessary criteria for a diagnosis of PTSD.  Although it was clear that the Veteran did in fact suffer from a mood disorder that was most likely related to his service and to his diabetes, he did not suffer from symptoms to result in a clinical diagnosis of PTSD.  

The July 2001 opinion indicated that it was possible the Veteran had PTSD but that it appeared that any previous PTSD had resolved.  Therefore, it was more probable that he currently had a mental disorder other than PTSD.  That conclusion does not establish that the Veteran had or ever had PTSD, only that it was possible that he once had it in the past.  This does not even indicate a probability that PTSD was present in the past (only the possibility) and when viewed with the overall record, does not establish the presence of the disability at any time during the appeal period.  When reviewing the 1996 and 1998 records, the Board finds that those reports of evaluation inadequately describe the symptoms upon which the diagnoses were based.  For, in August 1996, the Veteran stated only that he had occasional short term memory loss and had recurrent intrusive memories of the events.  The 1998 reports of examination are similar in that only a few mild to moderate symptoms were reported and there was no explanation as to how those symptoms met the DSM-IV criteria for a diagnosis of PTSD.  

The computerized list of diagnoses of PTSD in the VA system spanning from 2008 through 2009 includes a check-list of symptoms necessary for a diagnosis of PTSD, but there is no accompanying psychiatric examination or mental status examination to adequately support such a diagnosis in comparison to the five VA examinations of record.  Thus, the Board finds that each diagnosis of PTSD made during the pendency of the appeal is unsupported by an adequate rationale as to how the diagnosis met the criteria under DSM-IV, and thus, those diagnoses are of less to little probative value to the Board.  On the other hand, as explained above, the five VA examinations included thorough mental status examination, psychological testing, and review of the record, with adequate rationale as to the Veteran's current symptom presentation and appropriate diagnosis.  The VA examinations, spanning from 2001 to 2011, over a decade, consistently find that it was unlikely that the Veteran's current symptoms met the criteria for a diagnosis of PTSD.  Accordingly, the Board finds that the overwhelming probative and competent evidence in this case is against a finding of service connection for PTSD. 

With regard to the Veteran's various diagnoses of a personality disorder, to include a schizoid personality disorder, such are not disabilities that can be compensated under VA laws and regulations.  See 38 C.F.R. § 3.303(c) (congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation).  

The Board notes that the Veteran has contended on his own behalf that he has PTSD that is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question of whether the Veteran has PTSD related to any incident(s) during his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of his disability of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service experiences and a diagnosis of PTSD.  In contrast, VA examiners who are mental health professionals took into consideration all the relevant facts in providing their opinions, to include the Veteran's reported in-service stressors and the current nature of his psychiatric disorder.  Therefore, the Board accords greater probative weight to the VA examiners' opinions rather than to the Veteran's and his families statements on the matter.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's peripheral neuropathy of the upper extremities have each been rated as 10 percent disabling under Diagnostic Code 8515, which pertains to neuritis of the median nerve.  Peripheral neuropathy of each lower extremity has each been rated as 10 percent under Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515, 8520 (2011).  

In May 2011, the VA examiner clarified that the Veteran's peripheral neuropathy of the lower extremities affected his sural and deep peroneal nerves, and thus the Board will instead consider a higher evaluation under DCs 8523 and 8527, which contemplates the deep peroneal and internal saphenous (sural) nerves, as this is a more accurate representation of the nerves affected.

In this case, with regard to the lower extremities, under DCs 8523 and 8527, a 10 percent disability rating requires moderate incomplete paralysis of the deep peroneal nerve and/or severe incomplete to complete paralysis of the sural nerve (the maximum evaluation).  A 20 percent disability rating requires severe incomplete paralysis of the deep peroneal nerve. 

With regard to the upper extremities, DCs 8515, 8615, and 8715, which contemplate the median nerve, a 10 percent disability rating required mild incomplete paralysis, a 20 or 30 percent disability rating requires moderate incomplete paralysis, and a 40 or 50 percent disability rating requires severe incomplete paralysis, for the minor and major hand, respectively.  A 60 and 70 percent rating, for the minor and major hands, respectively, is warranted for complete paralysis, where the hand is inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, pain with trophic disturbances. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

Turning to the evidence of record, in August 2006, the Veteran stated that he had constant tingling sensations in his arms, hands, legs, and feet.

VA treatment records reflect that in August 2006, the Veteran complained of bilateral numbness and tingling in his feet.  Neurological examination showed no focal deficits.  There was no edema or discoloration in the extremities.  Skin examination was normal.  He was diagnosed with diabetic neuropathy and prescribed medication.  In March 2007, the Veteran was shown to have decreased sensation on examination.  There was trace edema.  He reported symptomatic changes daily, especially at night.  He was started on Neurontin.  

On February 2008 VA examination, the Veteran reported having pain in his hands and lower legs, with a sensation of numbness and crawling in his lower legs, gradually since 2000.  Physical examination was normal in all four extremities.  Peripheral pulses were normal.  Neurological examination showed decreased sensory loss in the lower extremities, bilaterally.  Reflex examination was normal in all four extremities.  The diagnosis was peripheral neuropathy of the bilateral upper and lower extremities.  There was no indication of paralysis or neuralgia.  There was evidence of neuritis.  There were moderate effects on his ability to exercise.  The condition prevented playing sports.  

On April 2008 VA examination, the Veteran reported having pain in his hands and lower legs.  He had a sensation of numbness and crawling in the legs.  Motor examination was normal in all extremities.  Sensory function testing showed decreased vibration, pain, and decreased sensation to light touch in all four extremities.  Detailed reflex examination was 2+ in all extremities.  There was no muscle atrophy or abnormal tone or bulk.  A nerve conduction study was normal in all respects but for sensory nerve action at the right median nerve consistent with right carpal tunnel syndrome.  He had evidence of polyneuropathy involving small fibers.  There was no evidence of paralysis, neuritis, or neuralgia. The Veteran currently worked full-time and had not lost time for his position in the previous year.   A medical opinion as to the Veteran's employability was obtained and the opinion given was that the Veteran's disabilities did not affect his ability to function in his normal occupational environment and did not impose functional limitations on his ability to perform in his current occupation.  Currently, he had no restrictions on the job.

Private treatment records reflect that in November 2008, he had 2+ reflexes in the lower extremities.  He was assessed to have diabetes mellitus without complications.

On February 2009 VA diabetic examination, the Veteran reported tingling and numbness in his arms, hands, legs, and feet.  Motor function in all four extremities was normal.  Temperature and color was normal.  There was no ulceration.  Pulses and reflexes were normal in the upper extremities.  In the lower extremities, there was no patellar or Achilles reflex, bilaterally.  Sensory examination was normal in the upper extremities.  There was evidence of neuritis in the lower extremities.  Babinski sign was positive in the lower extremities.  There was a positive Romberg's sign.  The diagnosis was peripheral neuropathy.

On May 2011 VA examination, the Veteran reported that his symptoms of numbness and tingling had improved since he began taking medication and was managing his diabetic symptoms with an endocrinologist.  His medication fairly controlled his symptoms.  Primarily, he was awakened from sleep at night with a crawling, prickling sensation in his hands and legs.  This was a severe condition and occurred several nights per week.  The duration was for a few minutes.  Physical examination showed no peripheral edema, clubbing, or cyanosis.  Motor strength was 5/5 in all extremities.  There was negative Babinski and Romberg testing.  Sensation was diminished to pinprick testing in both upper extremities.  There was diminished sensation to pinprick in the tips of his toes and the upper calf region in both legs.  There was no breakdown in skin noted.  There were no diabetic ulcers.  There was a positive phalen's and Tinnel's sign in the hands.  Grip strength in the hands was 4+/5+.  Nerve conduction testing showed bilateral carpal tunnel syndrome.  All nerves were normal on distal latencies, proximal amplitudes, and conduction velocities.  The assessment was right and left carpal tunnel syndrome and bilateral lower extremity peripheral neuropathy affecting the sural and deep peroneal nerves.  Although the nerve conduction studies did not show any abnormal findings, his subjective symptoms correlated with mild to moderate neuropathy in the lower extremities. 

In this case, with regard to the lower extremities, the Board finds that a higher evaluation is not warranted.  Significantly, on 2011 VA examination, after a long discussion of applicable medical principals, the examiner concluded that the Veteran suffered from mild to moderate peripheral neuropathy affecting the deep peroneal and sural nerves.  The examiner took into account the Veteran's reports of burning, numbness, and tingling in the lower extremities that awoke him at night and required getting up and walking around to dissipate.  Those reports are consistent throughout the appeal period, as even in 2006 the Veteran reported ongoing and continuous numbness and tingling in the lower legs, with consistent objective findings of sensory disturbance and loss of reflexes.  However, the Veteran has not exhibited muscle atrophy or motor weakness and the neuropathy is primarily sensory in nature.  While the degree of neuropathy has been characterized as mild to moderate, a compensable evaluation is assigned for only moderate neuropathy of the deep peroneal nerve (severe incomplete to complete paralysis of the sural nerve is necessary for a compensable evaluation).  There is no suggestion of severe incomplete paralysis and a higher evaluation is not warranted.  

With regard to the upper extremities, the Board finds that ratings higher than 10 percent are not warranted at anytime during the appeal period.  Significantly, the Veteran's neuropathic symptoms have been only sensory in nature without objective clinical evidence of impairment of motor function, trophic changes, muscle atrophy, or constant pain that was at times excruciating.  Rather, the Veteran's symptoms of numbness and tingling were not described as constant or excruciating.  Also, the Board points out that the carpal tunnel syndrome in the upper extremities found on 2011 VA examination has not been medically linked to a service-connected disability and is not service-connected.  Thus, manifestations related to that disorder cannot be considered in the current appeal.  Accordingly, when reviewing the totality of the medical evidence, the Board finds that the Veteran's symptoms of numbness and tingling in the upper extremities, with physical findings of sensory disturbance, warrants ratings of 10 percent in each upper extremity for mild incomplete paralysis of the nerves.  The Board does not find evidence of constant sensory disturbance, pain, motor dysfunction, skin abnormality, loss or reflexes, or other factors to demonstrate a more moderate disability of the upper extremities as contemplated in the rating schedule.  In that regard, the Veteran's diabetic peripheral neuropathy of the upper extremities has not been found to cause moderate or severe impairment in his ability to tend to activities of daily living.  Thus, increased ratings higher than 10 percent for the right and left upper extremities is denied.


III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record. In this regard, although the Veteran stated that he decided to take a medical retirement due to his medical disabilities and the pain in his legs and arms contributed to that decision, he has not stated that he cannot work due to his peripheral neuropathy.  By contrast, it appears that he retired due to eligibility. Therefore, the Board finds that an implied claim for a TDIU has not been raised by the record and the evidence does not otherwise indicate that he is unemployable due to his peripheral neuropathy of the bilateral upper and lower extremities.

Moreover, insofar as the Veteran's peripheral neuropathy of the bilateral upper and lower extremities interferes with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's peripheral neuropathy of the bilateral upper and lower extremities may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the upper and lower extremities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's peripheral neuropathy of the upper and lower disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.


ORDER

Service connection for PTSD is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


